DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Shull (US 6,652,039) in view of Milton et al. (US 2018/0005462).
Regarding claim 58, Shull discloses a fluidic control system for a vehicle (see Abstract, FIGS. 1, 2), the system comprising a controller (127) and a fluidic circuit (see FIG. 2), the circuit including a pump (142) having an inlet and an outlet (see FIG. 2), a valve assembly (139, 141, 149, 163) operatively connected to the controller (see col. 7, lines 54-56) and having a high pressure inlet fluidly connected to the outlet of the pump (see e.g. FIG. 2, valve (163) is connected to pump outlet) and a low pressure outlet fluidly connected to an inlet of the pump (see e.g. FIG. 2, valve (139) is connected to pump inlet) such that the fluidic circuit is closed (see FIG. 2), an actuator (see col. 5, lines 27-32) fluidly connected to the valve assembly for selectively receiving pressurized fluid therefrom (see col. 5, lines 27-32) and a precharge accumulator (137) fluidly connected between the valve assembly and the inlet of the pump (see FIG. 2) and having a movable member (17) describing a variable volume (19) fluidly connected to the valve assembly and the inlet of the pump (see FIGS. 1, 2) and a sensor (37, 39) for determining the position of the movable member (see col. 4, lines 58-60).
Shull does not disclose that the controller comprises a processor and a computer readable medium with software stored thereon, the software comprising a set of instructions which, when executed, cause the processor to detect automatically, from a position of the movable member determined using the sensor, faults and/or leaks within the circuit by estimating the quantity of fluid within the circuit and/or by detecting an abnormal pressure variation within the circuit.
Milton teaches a fluidic control system for a vehicle (see Abstract, FIGS. 1, 2) comprising an accumulator (108) and a controller (116) that comprises a processor and a computer readable medium with software stored thereon, the software comprising a set of instructions which, when executed, cause the processor to detect automatically, from a position of the movable member determined using the sensor, faults and/or leaks within the circuit by estimating the quantity of fluid within the circuit and/or by detecting an abnormal pressure variation within the circuit (see ¶¶ 0049, 0057, 0058).
It would have been obvious to configure the control system of Milton to detect a fluid system leak so that an operator can be alerted to the need for repair and/or replacement of the fluid system (see e.g. Milton, ¶ 0077).  
Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Shull (US 6,652,039) in view of Milton et al. (US 2018/0005462), as applied to claim 58, above, and further in view of Nakamura et al. (US 2002/0035832).  
Regarding claim 59, Shull discloses that the precharge accumulator comprises: a charging chamber (19) fluidly connected to the fluidic circuit (see FIGS. 1, 2); a precharge chamber containing a biaser (21) therein, which acts on the charging chamber to generate a pressure therein for maintaining the predetermined fluid pressure to the pump inlet (see e.g. FIG. 1).
Shull does not disclose that the biaser comprises a precharge chamber containing a second pressurised fluid therein or a pressure sensor for sensing the pressure within the precharge chamber for determining the position of the movable member and/or for estimating the pressure at the inlet of the pump.  
Nakamura teaches a fluidic control system for a vehicle (see Abstract, FIG. 8) comprising an accumulator (74) comprising a precharge chamber (86) containing a second pressurised fluid therein (see ¶ 0137), and a pressure sensor (150) for sensing the pressure within the precharge chamber for determining the position of the movable member and/or for estimating the pressure at the inlet of the pump (see ¶ 0137).
It would have been obvious to substitute the coil spring in the accumulator of Shull with the pressurized second fluid, as taught by Nakamura, as a simple substitution of one known element for another yielding only predictable results.  Furthermore, the pressurized fluid spring provides the advantage of providing the ability to diagnose the functioning of the accumulator (see e.g. Nakamura, ¶¶ 0018, 0136, 0137).    
Allowable Subject Matter
Claims 40-57 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         

September 21, 2022